Citation Nr: 1021977	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury.
	
2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
system disability.

4.  Entitlement to service connection for a cardiovascular 
system disability.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a cardiac 
catherization with coronary intervention.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to October 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO: denied the Veteran's 
petition to reopen the claims for service connection for 
residuals of a head injury, a skin condition, and a 
respiratory disorder as new and material evidence had not 
been submitted; denied entitlement to service connection for 
coronary artery disease; and denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a cardiovascular 
system disability due to a cardiac catherization with 
coronary intervention in May 2006 at the West Roxbury, 
Massachusetts VA Medical Center. 

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing).  A transcript of 
that hearing has been associated with his claims folder.

In September 2009, the Board remanded these matters for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding 
a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.

The Veteran's medical records reveal that he has been 
diagnosed as having various cardiovascular system 
disabilities.  For example, a July 2006 VA discharge summary 
indicated diagnoses of coronary artery disease and 
hypertension and a June 2009 letter from Dr. Spinale 
indicated diagnoses of ischemic cardiomyopathy and congestive 
heart failure.

In an August 2006 written statement (VA Form 21-4138), the 
Veteran stated that he was diagnosed as having an abnormal 
heart in the early 1960s at the VA Medical Center in 
Providence, Rhode Island (VAMC Providence) and that he 
continued to have heart problems ever since.  Furthermore, 
during the May 2009 hearing the Veteran testified that he 
experienced in-service cardiac symptoms, such as chest pain, 
shortness of breath, rapid heart beat, weakness, dizziness, 
nausea, and sweating.  He continued to experience episodes of 
sweating at the time of the May 2009 hearing.  He stated that 
he was diagnosed as having coronary artery disease in 1968 at 
VAMC Providence and that the physician who provided the 
diagnosis stated that the Veteran's in-service symptoms could 
have been related to coronary artery disease.  

The Veteran is competent to report in-service symptoms of a 
cardiovascular system disability, a doctor's diagnosis, and a 
continuity of symptomatology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Given the above 
evidence and the low threshold for finding a possible 
association between a current disability and service, the 
evidence indicates that the Veteran's cardiovascular system 
disability may be associated with his service. 

As there is evidence of a current cardiovascular system 
disability, in-service cardiac symptoms, and testimony as to 
continuity of symptomatology indicating the Veteran's 
cardiovascular system disability may be related to service, 
VA's duty to obtain an examination as to the etiology of the 
Veteran's cardiovascular system disability is triggered.  
Such an examination is needed to obtain a medical opinion as 
to the relationship of the cardiovascular system disability 
to service.   

The Veteran's Claims Assistance Act of 2000 (VCAA) requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2009).  The 
VCAA's duty to assist includes a duty to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 C.F.R.  
§ 3.159(c)(4).  

During the May 2009 hearing, the Veteran testified that he 
was receiving treatment at VAMC Providence.  The most recent 
treatment records from VAMC Providence in the Veteran's 
claims file are dated in December 2006.  Therefore, it 
appears that there may be additional VA treatment records 
from this facility that have not yet been obtained.
  
As VA is on notice that there may be additional VA treatment 
records that may be applicable to the Veteran's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's 
treatment for cardiovascular, head, 
respiratory, and skin conditions from the 
VAMC in Providence, Rhode Island from 
December 2006 to the present.

2.  After any additional treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine the 
etiology of his current cardiovascular 
system disability. All indicated tests 
and studies should be conducted. 
 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 
 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current cardiovascular system disability 
was present in service, had its onset in 
service, or is related to any disease or 
injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.
3.  The Agency of Original Jurisdiction 
(AOJ) should review the examination 
report to ensure that it contains the 
information requested in this remand and 
is otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case. 
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


